[DO NOT PUBLISH]

               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT           FILED
                         ________________________ U.S. COURT OF APPEALS
                                                           ELEVENTH CIRCUIT
                                No. 10-10668                 AUGUST 3, 2010
                            Non-Argument Calendar              JOHN LEY
                          ________________________               CLERK


                         D.C. Docket No. 3:08-cr-00095

UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                      versus

FARUK AZIM CURTIS,
                                                         Defendant-Appellant.

                         __________________________

               Appeal from the United States District Court for the
                          Northern District of Florida
                         _________________________

                                (August 3, 2010)

Before EDMONDSON, BLACK and PRYOR, Circuit Judges

PER CURIAM:

      Chet Kaufman, appointed counsel for Curtis in this direct criminal appeal,

has moved to withdraw from further representation of the appellant and filed a

brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d
493 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Curtis’s conviction and sentence are

AFFIRMED.




                                         2